Citation Nr: 0330197	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  99-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On September 23, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran indicates that he was 
seen at an American Hospital in Germany 
for hypertension.  Please contact the 
veteran and ask him to provide as much 
information as possible about the 
specific dates and places of treatment, 
including the full name(s) of the 
hospital(s) or clinic(s), if known, and 
the location(s) and addresses of the 
hospital(s) or clinic(s). 
Also, request that the veteran provide as 
much clarifying information as to 
specifically when and where he was 
rejected for reenlistment in January 1962 
due to hypertension.  This should include 
the branch of service into which he 
attempted to enlist.  He should be 
requested to provide copies of any and 
all documentation in his possession as to 
this attempted reenlistment.  

2.  When the veteran responds, furnish 
information provided by the veteran to 
the National Personnel Records Center 
(NPRC), or any other appropriate agency, 
to request all available clinical records 
concerning the veteran's attempted 
reenlistment in January 1962, including 
any report of a reenlistment examination, 
as well as the records, if any, of the 
in-service evaluations for hypertension 
while in Germany during his period of 
service from October 1954 to March 1958.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  

3.  After all records and/or response(s) 
from each contacted entity is associated 
with the claims file, has been completed, 
arrange for the veteran to undergo 
cardiovascular examination at an 
appropriate VA medical facility to obtain 
medical opinion as to the approximate 
date of onset of hypertension.  
The entire claims file must be made 
available to and reviewed by the 
physician designated to examine the 
veteran and the examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions. 
The examiner should be render an opinion, 
based on all the evidence, addressing 
whether it at least as likely as not that 
the veteran's current hypertension a) had 
it's onset during active military 
service; or, if not, b) was first 
manifested to a compensable degree within 
one year after discharge from active 
service in March 1958.  As to each 
question, the examiner should 
specifically address the significance of 
the veteran's blood pressure reading of 
150/95 on the January 1958 examination 
for separation from service. 
All examination findings, along with the 
complete rationale for each opinion 
expressed or conclusion reached, to 
include citation to specific evidence of 
record and medical authority, as 
appropriate, should be set forth in a 
typewritten report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





